Argued October 23, 1923.
The questions presented in this appeal are the same as those considered in the case of Commonwealth v. William Blackman, No. 154, October Term, 1923. The cases were argued together, and the conclusion reached was adverse to the contention of the appellant.
The appeal is, therefore, dismissed and the judgment affirmed; it is ordered that the appellant appear at such time as he may be called and that he be by that court committed until he has complied with the sentence or any part of it that had not been performed at the time this appeal became a supersedeas.